UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5527 DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Money Market Fund, Inc. August 31, 2013 (Unaudited) Coupon Maturity Principal Short-Term Investments99.8% Rate (%) Date Amount ($) Value ($) Atlantic County, GO Notes (County Vocational School Bonds and General Bonds) 2.00 10/1/13 100,000 100,107 Bayonne, GO Notes (School Bonds) 4.25 7/15/14 100,000 103,072 Black Horse Pike Regional School District Board of Education, GO Notes, Refunding 4.50 12/1/13 250,000 252,374 Branch Banking and Trust Co. Municipal Trust (Series 2044) (Port Authority-Port Newark, Marine Terminal Rent-Backed Revenue (Newark Redevelopment Projects)) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.10 9/7/13 8,215,000 a,b,c 8,215,000 Branch Banking and Trust Co. Municipal Trust (Series 2056) (New Jersey Economic Development Authority, School Facilities Construction Revenue) (Liquidity Facility; Branch Banking and Trust Co. and LOC; Branch Banking and Trust Co.) 0.10 9/7/13 10,185,000 a,b,c 10,185,000 Brigantine, GO Notes (BAN, Special Emergency Notes and Tax Appeal Refunding Notes) 1.25 12/19/13 5,340,000 5,347,899 Camden County Improvement Authority, County Guaranteed LR, Refunding 4.00 9/1/13 100,000 100,018 Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; TD Bank) 0.11 9/7/13 1,500,000 a 1,500,000 Cape May County, GO Notes (General Improvement Bonds) 4.75 9/1/13 175,000 175,038 Cherry Hill Township Board of Education, GO Notes, Refunding (School Bonds) 5.00 2/15/14 150,000 152,968 Clinton Township, GO Notes, Refunding 3.00 7/1/14 340,000 346,369 Dennis Township Board of Education, GO Notes, Refunding (School Bonds) 3.00 4/1/14 100,000 101,327 Deptford Township, GO Notes 4.00 7/15/14 160,000 164,562 Deutsche Bank Spears/Lifers Trust (Series DBE-511) (Newark Housing Authority, Marine Terminal Additional Rent-Backed Revenue, Refunding (City of Newark Redevelopment Projects)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.16 9/7/13 18,300,000 a,b,c 18,300,000 Deutsche Bank Spears/Lifers Trust (Series DBE-557) (Newark Housing Authority, Port Authority-Port Newark Marine Terminal Additional Rent-Backed Revenue (City of Newark Redevelopment Projects)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.16 9/7/13 5,600,000 a,b,c 5,600,000 East Orange, GO Notes (BAN, Special Emergency Notes and Tax Appeal Refunding Notes) 1.25 9/26/13 8,494,000 8,496,882 Fort Lee Borough, GO Notes, Refunding (General Improvement Bonds) 5.00 2/15/14 115,000 117,249 Haddon Township, GO Notes 4.00 11/15/13 100,000 100,652 Hillsdale Borough Board of Education, GO Notes, Refunding (School Bonds) 3.00 7/15/14 180,000 183,592 Jersey City, GO Notes (General Improvement) 5.00 1/15/14 200,000 203,095 Kearny Board of Education, GO Notes, GAN 1.25 10/11/13 3,000,000 3,001,137 Linwood, GO Notes, BAN 1.00 4/9/14 2,265,000 2,269,198 Little Egg Harbor Township, GO Notes, BAN 1.25 2/7/14 6,050,700 6,063,757 Little Falls Township, GO Notes, BAN 1.25 5/14/14 3,607,000 3,619,563 Lower Township Municipal Utilities Authority, Project Note 1.50 9/20/13 5,000,000 5,002,589 Margate, GO Notes, BAN 1.00 7/22/14 4,085,000 4,096,163 Montgomery Township, GO Notes (General Improvement Bonds and Sewer Utility Bonds) 2.00 9/1/13 150,000 150,011 New Jersey Building Authority, State Building Revenue 5.25 12/15/13 400,000 405,254 New Jersey Economic Development Authority, Economic Growth Revenue (Greater Mercer County Composite Issue) (LOC; Wells Fargo Bank) 0.68 9/7/13 205,000 a 205,000 New Jersey Economic Development Authority, EDR (ARND, LLC Project) (LOC; PNC Bank NA) 0.13 9/7/13 775,000 a 775,000 New Jersey Economic Development Authority, EDR (Community Options, Inc. Project) (LOC; Wells Fargo Bank) 0.16 9/7/13 3,885,000 a 3,885,000 New Jersey Economic Development Authority, EDR (Diocese of Metuchen Project) (LOC; Bank of America) 0.14 9/7/13 16,570,000 a 16,570,000 New Jersey Economic Development Authority, EDR (Hathaway Associates, LLC Project) (LOC; Wells Fargo Bank) 0.21 9/7/13 1,430,000 a 1,430,000 New Jersey Economic Development Authority, EDR (Marco Holdings, LLC Project) (LOC; Wells Fargo Bank) 0.21 9/7/13 1,070,000 a 1,070,000 New Jersey Economic Development Authority, EDR (Maroukian Realty, LLC Project) (LOC; TD Bank) 0.16 9/7/13 920,000 a 920,000 New Jersey Economic Development Authority, EDR (Paddock Realty, LLC Project) (LOC; Wells Fargo Bank) 0.21 9/7/13 1,635,000 a 1,635,000 New Jersey Economic Development Authority, EDR (RCC Properties, LLC Project) (LOC; Wells Fargo Bank) 0.21 9/7/13 755,000 a 755,000 New Jersey Economic Development Authority, EDR (Stone Brothers Secaucus LLC Project) (LOC; TD Bank) 0.16 9/7/13 1,480,000 a 1,480,000 New Jersey Economic Development Authority, EDR (Superior Bakers, Inc./Ginsburg Bakery, Inc. Project) (LOC; PNC Bank NA) 0.14 9/7/13 1,335,000 a 1,335,000 New Jersey Economic Development Authority, EDR (The Challenge Printing Company, Inc. Project) (LOC; Wells Fargo Bank) 0.21 9/7/13 560,000 a 560,000 New Jersey Economic Development Authority, EDR (Volunteers of America Delaware Valley Property, Inc. Project) (LOC; TD Bank) 0.11 9/7/13 1,770,000 a 1,770,000 New Jersey Economic Development Authority, EDR, Refunding (Phoenix Realty Partners Project) (LOC: Wells Fargo Bank) 0.11 9/7/13 2,500,000 a 2,500,000 New Jersey Economic Development Authority, EDR, Refunding (RDR Investment Company LLC) (LOC; JPMorgan Chase Bank) 0.21 9/7/13 1,030,000 a 1,030,000 New Jersey Economic Development Authority, IDR (CST Products, LLC Project) (LOC; National Bank of Canada) 0.19 9/7/13 4,160,000 a 4,160,000 New Jersey Economic Development Authority, IDR (Penwell Holdings LLC Project) (LOC; TD Bank) 0.13 9/7/13 1,000,000 a 1,000,000 New Jersey Economic Development Authority, Natural Gas Revenue, Refunding (New Jersey Natural Gas Company Project) 0.08 9/3/13 24,400,000 a 24,400,000 New Jersey Economic Development Authority, Revenue (Cascade Corporation - Courthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 0.14 9/7/13 5,525,000 a 5,525,000 New Jersey Economic Development Authority, Revenue (Cascade Corporation - Courthouse Convalescent and Rehabilitation Center and Eastern Shore Nursing and Rehabilitation Center Projects) (LOC; Bank of America) 0.14 9/7/13 4,210,000 a 4,210,000 New Jersey Economic Development Authority, Revenue (CPC Behavioral Healthcare Project) (LOC; Wells Fargo Bank) 0.16 9/7/13 1,995,000 a 1,995,000 New Jersey Economic Development Authority, Revenue (Developmental Disabilities Association of New Jersey Inc. Project) (LOC; Wells Fargo Bank) 0.16 9/7/13 1,595,000 a 1,595,000 New Jersey Economic Development Authority, Revenue (ESARC, Inc.) (Liquidity Facility; TD Bank) 0.13 9/7/13 2,115,000 a 2,115,000 New Jersey Economic Development Authority, Revenue (Falcon Safety Products, Inc. Project) (LOC; PNC Bank NA) 0.14 9/7/13 1,350,000 a 1,350,000 New Jersey Economic Development Authority, Revenue (Melrich Road Development Company, LLC Project) (LOC; Wells Fargo Bank) 0.21 9/7/13 1,755,000 a 1,755,000 New Jersey Economic Development Authority, Revenue (MZR Real Estate, L.P. Project) (LOC; Wells Fargo Bank) 0.21 9/7/13 2,845,000 a 2,845,000 New Jersey Economic Development Authority, Revenue (Parke Place Associates, LLC Project) (LOC; TD Bank) 0.16 9/7/13 5,310,000 a 5,310,000 New Jersey Economic Development Authority, Revenue (Richmond Industries, Inc. and Richmond Realty, LLC Projects) (LOC; TD Bank) 0.16 9/7/13 320,000 a 320,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; TD Bank) 0.11 9/7/13 2,620,000 a 2,620,000 New Jersey Economic Development Authority, Revenue (Visiting Nurse Association Home Care, Inc. Project) (LOC; Wells Fargo Bank) 0.11 9/7/13 2,685,000 a 2,685,000 New Jersey Economic Development Authority, Revenue (Young Men's Christian Association of Metuchen Project) (LOC; Wells Fargo Bank) 0.16 9/7/13 915,000 a 915,000 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 12/15/13 425,000 430,254 New Jersey Economic Development Authority, State Lease Revenue (Liberty State Park Project) 5.00 3/1/14 110,000 112,348 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.10 9/7/13 10,000,000 a 10,000,000 New Jersey Economic Development Authority, Thermal Energy Facilities Revenue (Marina Energy LLC Project) (LOC; JPMorgan Chase Bank) 0.10 9/7/13 5,470,000 a 5,470,000 New Jersey Economic Development Authority, Transporation Project Sublease Revenue, Refunding (New Jersey Transit Corporation Light Rail Transit System Project) 5.00 5/1/14 130,000 133,696 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 0.19 9/7/13 21,090,000 a 21,090,000 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds 2.00 9/1/13 730,000 730,050 New Jersey Health Care Facilities Financing Authority, Revenue (Bayshore Community Hospital Project) (LOC; TD Bank) 0.11 9/7/13 910,000 a 910,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.16 9/7/13 2,000,000 a 2,000,000 New Jersey Housing and Mortgage Finance Agency, Single Family Home Mortgage Revenue 1.25 10/1/13 100,000 100,041 New Jersey Transportation Trust Fund Authority, Transportation System Revenue 5.25 12/15/13 215,000 217,830 New Jersey Transportation Trust Fund Authority, Transportation System Revenue 5.50 12/15/13 120,000 121,633 North Wildwood, GO Notes, BAN 1.00 8/27/14 4,350,000 4,363,172 Northfield Board of Education, GO Notes, Refunding (School Bonds) 5.00 9/1/13 225,000 225,052 Ocean Township Board of Education, GO Notes (School Bonds) 3.88 1/15/14 200,000 202,219 Orange Township, GO Notes, Refunding 4.00 12/1/13 300,000 302,496 Park Ridge Borough, GO Notes (BAN and Special Emergency Notes) 1.25 8/15/14 671,754 674,927 Paterson, GO Notes, Refunding, BAN (Tax Appeal) 1.50 6/4/14 5,990,000 6,012,421 Pompton Lakes Borough, GO Notes, BAN 1.25 7/11/14 1,544,000 1,551,222 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) (JPMorgan Chase Bank PUTTERS, Series 2945) (Liquidity Facility; JPMorgan Chase Bank) 0.11 9/7/13 1,660,000 a,b,c 1,660,000 Port Authority of New York and New Jersey, Equipment Notes 0.11 9/7/13 5,800,000 a 5,800,000 Port Authority of New York and New Jersey, Equipment Notes 0.19 9/7/13 1,615,000 a 1,615,000 Rahway Parking Authority, City Guaranteed Parking Revenue, Refunding 1.50 11/15/13 100,000 100,128 River Edge Borough Board of Education, GO Notes (School Bonds) 4.13 10/15/13 175,000 175,718 Sea Isle City, GO Notes (General Improvement Bonds and Water/Sewer Utility Bonds) 3.00 11/15/13 200,000 200,951 South Brunswick Township, GO Notes (General Improvement Bonds, Open Space Bonds and Water-Sewer Utility Bonds) 3.00 11/15/13 385,000 386,816 Swedesboro-Woolwich Consolidated School District Board of Education, GO Notes, Refunding (School Bonds) 1.50 1/15/14 140,000 140,418 West New York, GO Notes 2.00 5/15/14 165,000 166,507 Total Investments (cost $247,965,775) % Cash and Receivables (Net) .2 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2013, these securities amounted to $43,960,000 or 17.7% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At August 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 247,965,775 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2013 By: /s/ James Windels James Windels Treasurer Date: October 22, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
